U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 December 7, 2007 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 F Street N.E. Washington, D.C.20549 Re: Underlying Funds Trust File No.: 811-21895 Dear Sir or Madam: In response to a request from the Staff of the Securities and Exchange Commission and on behalf of the Trust, I have transmitted herewith for filing pursuant to Rule 8b-16(a) under the Investment Company Act of 1940, as amended, Amendment No. 8 to the Trust’s Registration Statement on Form N-1A. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6609. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk For US Bancorp Fund Services, LLC
